Case 2:19-cv-15442-MCA-MAH Document 14 Filed 10/21/19 Page 1 of 3 PagelD: 36

LINDABURY, McCORMICK, ESTABROOK & COOPER, P.C.
A Professional Corporation

53 Cardinal Drive, P.O. Box 2369

Westfield, New Jersey 07091-2369

(908) 233-6800

JHS-1451
Attorneys for Defendants, Breezy Point, Inc. and Michael Chrone

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

BYRON CORDOVA : Civil Action No. 2:19-CV-15442
Plaintiff, :

-ys-

: NOTICE OF MOTION

BREEZY POINT INC. d/b/a CHRONE’S ': TO DISMISS PURSUANT TO
TAVERN, MICHAEL CHRONE ands: FRCP. 12(B)(6)
MOHAMMED HUSSIEN :
Defendants

 

TO: NICOLE D. GRUNFELD, Esq.

KATZ MELINGER, PLLC

Attorneys for Plaintiffs

280 Madison Avenue, Suite 600

New York, New York 10016
MADAM:

PLEASE TAKE NOTICE that on Monday, November 18, 2019 at 10:00 o’clock in the
forenoon or as soon thereafter as counsel may be heard, the undersigned as attorneys for
Defendants, Breezy Point, Inc. and Michael Chrone (“Moving Defendants”) shall move before
the Honorable Madeline Cox Arleo, U.S.D.J. at the Martin Luther King Jr. Federal Building and
United States Courthouse, 50 Walnut Street, Newark, New Jersey for an Order dismissing this

matter as to Moving Defendants for failure to state a claim upon which relief can be granted.
1

3105081v1
Case 2:19-cv-15442-MCA-MAH Document 14 Filed 10/21/19 Page 2 of 3 PagelD: 37

In support of the within motion, Moving Defendants shall rely upon the enclosed Brief in
Support of Motion and the Certifications of Michael Chrone and Mohammed Hussein. A

proposed form of Order is also enclosed.

Lindabury, McCormick, Estabrook & Cooper, P.C.
Attorneys for Defendants. Breezy Point, Inc. and Michael Chrone

AE

John H. Schmidt, Jr.

 

Dated: October 21, 2019

3105081v1
Case 2:19-cv-15442-MCA-MAH Document 14 Filed 10/21/19 Page 3 of 3 PagelD: 38

CERTIFICATION OF SERVICE

I hereby certify that on this date I arranged for one copy of the within Notice of Motion
and supporting documents to be filed electronically with the Court. I also arranged for the
original and one copy of this Notice of Motion, Brief in Support of Motion, Certifications of
Michael Chrone and Mohammed Hussein, and a proposed form of Order to be delivered to the
Court via Lawyers Service Delivery.

I also certify that on this date I arranged for one copy of this Notice of Motion, Brief in
Support of Motion, Certifications of Michael Chrone and Mohammed Hussein, and a proposed
form of Order to be delivered via Federal Express to Nicole D. Grunfeld, Esq., Katz Melinger,

PLLC, 280 Madison Avenue, Suite 600, New York, New York 10016

      

isa

John H. Schmidt, Jr.

 
   

 

Dated: October 21, 2019

3105081v1
